


EXHIBIT 10(j)(vii)

 

KATE SPADE & COMPANY
[      ] PERFORMANCE SHARE UNIT AWARD
NOTICE OF GRANT:

 

PARTICIPANT NAME:

 

PARTICIPANT ID:

 

GRANT DATE:

 

NUMBER OF UNITS:

·

 

We are pleased to inform you that, pursuant to the Company’s 2013 Stock
Incentive Plan, the Compensation Committee of the Board of Directors of Kate
Spade & Company has made an award of performance share units to you, subject to
the terms and conditions set forth in the attached Grant Certificate.

 

*              *             *

 

--------------------------------------------------------------------------------


 

[      ] PERFORMANCE SHARE UNIT AWARD GRANT CERTIFICATE

 

The Grant Certificate (the “Grant Certificate”) is made as of the Grant Date set
forth in the attached Notice of Grant (the “Grant Date”), by and between Kate
Spade & Company (the “Company”) and the employee named in the attached Notice of
Award (the “Participant”).

 

The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (“Board”) has made the award described herein (this “Award”) to the
Participant under the Company’s 2013 Stock Incentive Plan (the “Equity Plan”). 
Any term that is capitalized but not defined herein shall have the meaning given
to such term in the Equity Plan.

 

1.                                      [      ] Performance Share Unit Award. 
This Award consists of a number of performance share units (the “Performance
Shares”) set forth in the Notice of Grant (such number of Performance Shares,
the “Target Performance Shares”).

 

2.                                      Threshold Section 162(m) Goal.

 

(a)                                 No part of this Award shall vest and no
amount shall be paid (or shares delivered) in respect of this Award unless and
until the Committee certifies that the Company has achieved an adjusted
operating income for the [      ] fiscal year of $[      ] (the “162(m) Goal”). 
If the 162(m) Goal is not achieved during the [      ] fiscal year, the Award
shall be immediately cancelled and the Participant shall have no further rights
with respect to the Award.

 

(b)                                 Once the Committee certifies that the
162(m) Goal has been achieved, the Participant’s entitlement to payment in
respect of the Award shall be determined in accordance with the terms of this
Grant Certificate.  In no event shall the Participant receive payment in respect
of the Award in an amount that exceeds the maximum amount allocated to the
Participant in the Committee’s resolution approving the establishment of the
162(m) Goal.

 

3.                                      Vesting.

 

(a)                                 The “Performance Period” shall be the period
beginning on the first day of the Company’s [      ] fiscal year and ending on
the last day of the Company’s [      ] fiscal year.

 

(b)                                 The number of Performance Shares that shall
vest and become earned (the “Earned Performance Shares”) shall be determined as
follows:

 

(1)                                 Subject to the TSR Modifier below, 60% of
the Performance Shares shall vest and become Earned Performance Shares based on
the Cumulative Adjusted EBITDA for the Performance Period as set forth below:

 

If the Company Cumulative Adjusted
EBITDA over the
Performance Period is:

 

Then the Percentage of Target Performance
Shares that become Earned Performance Shares
Subject to the TSR Modifier is:*

Equal to or greater than $[ ] million

 

160% (maximum)

$ [ ] million

 

100%

$ [ ] million

 

75%

$ [ ]million

 

60%

Less than $[ ] million

 

0%

 

--------------------------------------------------------------------------------


 

* Except as noted in the table, to the extent that the Company Cumulative
Adjusted EBITDA is between two thresholds, the percentage of the Target
Performance Shares that, subject to the TSR Modifier, shall vest and become
Earned Shares shall be determined by the use of straight-line interpolation.

 

(2)                                 Subject to the TSR Modifier below, 40% of
the Performance Shares shall vest and become Earned Performance Shares based on
the Average Cumulative Adjusted EBITDA Margin Percentage for the Performance
Period as set forth below:

 

If the Company Average Cumulative
Adjusted EBITDA Margin Percentage over
the Performance Period is:

 

Then the Percentage of Target Performance
Shares that become Earned Performance Shares
Subject to the TSR Modifier is:*

Equal to or greater than [ ]%

 

160% (maximum)

[ ]%

 

100%

[ ]%

 

75%

[ ]%

 

60%

Less than [ ]%

 

0%

 

* Except as noted in the table, to the extent that the Company Average
Cumulative Adjusted EBITDA Margin Percentage is between two thresholds, the
percentage of the Target Performance Shares that, subject to the TSR Modifier,
shall vest and become Earned Shares shall be determined by the use of
straight-line interpolation.

 

(3)                                 The total number of Earned Performance
Shares shall equal the sum of the Performance Shares determined pursuant to
Sections 3(b)(1) and 3(b)(2) above multiplied by a percentage (the “TSR
Modifier”) determined based on the Company TSR as compared to the TSR of the
companies in the S&P MidCap 400 for the same period as set forth in the table
below.  To determine the multiplier, the companies in the S&P MidCap 400 and the
Company shall be listed in order of ascending TSR .  For example, the company
with the lowest TSR shall be ranked 1, and the company with the highest TSR
shall be ranked 400.

 

If the Company TSR over the Performance Period is (ranking
in S&P MidCap 400 list described above):

 

Then the TSR Modifier is:*

 

301 or greater

 

125%

 

Between 101 and 300

 

100%

 

100 or less

 

67%

 

 

(c)                                  The number of Earned Performance Shares
shall be determined by the Committee within 60 days following the end of the
Performance Period.  The date the Committee determines the number of Earned
Performance Shares is the “Vesting Date.”

 

(d)                                 The following terms have the meanings
indicated below:

 

(1)                                 “Average Price” for any day means the
average official closing price per share over the 40-consecutive-trading days
ending with and including that day (or, if there is no official closing price on
that day, the last trading day before that day).

 

2

--------------------------------------------------------------------------------


 

(2)                                 “Cause” and “Good Reason” have the meanings
provided in the Executive Severance Agreement between the Participant and the
Company (as it may be amended, replaced or supplemented in accordance with its
terms); provided that if there is no Executive Severance Agreement between the
Participant and the Company, then Cause shall mean:

 

(a)                                 the Participant’s willful and intentional
repeated failure or refusal, continuing after notice that specifically
identifies the breach(es) complained of, to perform substantially his or her
material duties, responsibilities and obligations (other than a failure
resulting from the Participant’s incapacity due to physical or mental illness or
other reasons beyond the control of the Participant), and which failure or
refusal results in demonstrable direct and material injury to the Company or any
of its affiliates;

 

(b)                                 any willful or intentional act or failure to
act involving fraud, misrepresentation, theft, embezzlement, dishonesty or moral
turpitude (collectively, “Fraud”) which results in demonstrable direct and
material injury to the Company or any of its respective affiliates;

 

(c)                                  the Participant’s conviction of (or a plea
of nolo contendere to) an offense which is a felony in the jurisdiction involved
or which is a misdemeanor in the jurisdiction involved but which involves Fraud;
or

 

(d)                                 the Participant’s material breach of a
written policy of the Company or the rules of any governmental or regulatory
body applicable to the Company.

 

For purposes of this definition, no act, or failure to act, on the Participant’s
part shall be deemed “willful” or “intentional” unless done, or omitted to be
done, by the Participant without reasonable belief that the Participant’s action
or omission was in the best interests of the Company.

 

and “Good Reason” shall mean the occurrence of one or more of the following
events:

 

(a)                                 the Participant experiences a material
diminution in duties or responsibilities, without the Participant’s consent
(provided that a change in reporting structure shall not be deemed a diminution
in duties or responsibilities);

 

(b)                                 the Company moves the Participant’s work
location or its principal offices by more than 100 miles (provided that such
move increases the Participant’s commuting distance by more than 100 miles);

 

(c)                                  a material reduction in the Participant’s
base salary; or

 

(d)                                 a material breach by the Company of any of
its material obligations under any employment agreement between the Participant
and the Company then in effect;

 

provided, however, that no event or condition shall constitute Good Reason
unless (x) the Participant gives the Company a written notice of termination for
Good Reason no fewer than 30 days prior to the date of termination and not more
than 90 days after the initial existence of the condition giving rise to Good
Reason, and (y) the grounds for termination (if susceptible to

 

3

--------------------------------------------------------------------------------


 

correction) are not corrected by the Company within 30 days of its receipt of
such notice.

 

(3)                                 “Company TSR” means the Company’s TSR for
the Performance Period.

 

(4)                                 “Average Cumulative Adjusted EBITDA Margin
Percentage” means Cumulative Global Adjusted EBITDA divided by the aggregate
amount of total Company net sales during the measurement period.

 

(5)                                 “Cumulative Adjusted EBITDA” means the
aggregate amount of total Company Adjusted EBITDA during the measurement
period.  Adjusted EBITDA is further defined as income (loss) from continuing
operations, adjusted to exclude income tax provision (benefit), interest
expense, net, depreciation and amortization, net, losses on extinguishment of
debt, non-cash impairment charges, losses on asset disposals, non-cash
share-based compensation expense and unrealized and certain realized foreign
currency transaction adjustments, net.  [Adjusted EBITDA for the [     ]
measurement period excludes [     ].].

 

(6)                                 “S&P MidCap 400” means the companies in the
S&P MidCap 400 index on the last day of the Performance Period as published by
Standard & Poor’s Financial Services LLC (or its successor) or, if that index is
no longer published on the last day of the Performance Period, a comparable
index selected by the Committee.

 

(7)                                 “TSR” means total shareholder return, which
is the percentage that equals:

 

(a)                                 the cumulative amount of cash dividends for
the Performance Period, assuming same-day reinvestment into the common stock on
the ex-dividend date, plus the Average Price at the end of the Performance
Period,

 

(b)                                 divided by the Average Price at the
beginning of the Performance Period,

 

(c)                                  raised to the power of the result of
(1) one divided by the number of the Company’s fiscal years ending with or
within the Performance Period, minus (2) one.

 

TSR expressed as a formula is as follows:

 

TSR = [(Cumulative Dividends + Average PriceEnd)/Average PriceBeginning](1/no.
of yrs. )- 1

 

TSR shall be equitably adjusted to reflect stock dividends, stock splits,
spin-offs, and other corporate changes having similar effect in a manner
consistent with the calculation approach used by Standard & Poor’s Financial
Services LLC (or its successor) in the calculation of total shareholder return.

 

4.                                      Adjustments.

 

(a)                                 No adjustments may be made to the
162(m) Goal.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, pursuant to Section 3.7 of the Equity Plan, the Committee
shall adjust this Award to reflect any dividend, stock split, reverse stock
split, recapitalization, merger, consolidation, combination, exchange of shares
or similar corporate change, in such

 

4

--------------------------------------------------------------------------------


 

manner as the Committee may deem appropriate, in its sole discretion, to prevent
the enlargement or dilution of the Participant’s rights.

 

5.                                      Settlement of Award.  The Participant’s
Earned Performance Shares shall be settled by delivery of shares of Common
Stock, on a one-for-one basis, as soon as administratively possible following
the Vesting Date, and in no event later than 74 days following the year in which
the Vesting Date occurred; provided that settlement shall be subject in all
respects to Section 2 and no delivery of shares may occur before the Committee
certifies whether the 162(m) Goal has been achieved.  Shares of Common Stock
shall be issued by the Company in the name of the Participant by electronic
book-entry transfer or credit of such shares to an account of the Participant
maintained with a brokerage firm or other custodian as the Company determines. 
Alternatively, in the Company’s sole discretion, such issuance may be effected
in such other manner (including through physical certificates) as the Company
may determine.

 

6.                                      Termination of Employment; Change in
Control.

 

(a)                                 Except as set forth in Sections 6(b),
(c) and (d), if the Participant’s employment terminates for any reason prior to
the Vesting Date, the Award shall be cancelled and the Participant shall have no
rights with respect to the Award.

 

(b)                                 If the Participant’s employment is
terminated by the Company without Cause or pursuant to the Participant’s
resignation for Good Reason on or prior to the last day of the Performance
Period, then the Earned Performance Shares shall equal the number of Performance
Shares the Participant would have vested in if the Participant remained employed
through the Vesting Date, as determined on the Vesting Date, prorated by
multiplying that number of Earned Performance Shares by (1) the number of days
during the Performance Period up to and including the date of termination and
dividing by (2) the total number of scheduled days in the Performance Period
without giving effect to this Section 6(b).  Following the Vesting Date, the
prorated Earned Performance Shares shall be settled in accordance with
Section 5, and any remaining Target Performance Shares shall be forfeited in
accordance with Section 6(a).

 

(c)                                  If the Participant’s employment is
terminated by the Company without Cause or pursuant to the Participant’s
resignation for any reason after the last day of the Performance Period, but
prior to the Vesting Date, then the Participant shall be entitled to the Earned
Performance Shares as determined on the Vesting Date.  Following the Vesting
Date, the Earned Performance Shares shall be settled in accordance with
Section 5, and any remaining Target Performance Shares shall be forfeited in
accordance with Section 6(a).

 

(d)                                 Change in Control.  In the event the
Participant’s employment is terminated by the Company (or its acquiror) without
Cause or pursuant to the Participant’s resignation for Good Reason or on or
within two years following a Change in Control, each Performance Period shall be
deemed to have been completed, the date of termination shall become the Vesting
Date, all unvested Target Performance Shares shall be deemed to be Earned
Performance Shares, and the Participant shall vest in that number of Earned
Performance Shares as of the date of such termination (or, if later, Change in
Control).  In the event that the Earned Performance Shares become vested in
accordance with this Section 6(d), such shares shall be settled in accordance
with Section 5.

 

7.                                      Nature of Performance Shares.  The
Participant shall have no rights as a stockholder with respect to this Award
unless and until Common Stock has been delivered to the Participant upon
settlement of the Award.  The Performance Shares are mere bookkeeping entries
and represent only an unfunded and unsecured obligation of the Company to issue
or deliver Common Stock on a future date, subject to the terms and conditions
hereof.  As a holder of Performance Shares, the Participant has no rights other
than the rights of a general creditor of the Company.  The Performance Shares
carry neither voting rights nor rights to cash or other dividends.

 

5

--------------------------------------------------------------------------------

 

8.             Plan Provisions to Prevail.  The Award is subject to all of the
terms and provisions of the Equity Plan and is subject to all of the terms and
provisions therein.  In the event of any inconsistency between the provisions of
the Grant Certificate and the Equity Plan, the provisions of the Equity Plan
shall govern.

 

9.             Withholding Taxes.  Shares of Common Stock delivered pursuant to
this Award shall be subject to applicable withholding taxes and the Company
shall withhold from the delivery of Common Stock pursuant hereto shares having a
value equal to the minimum amount of federal, state and other governmental tax
withholding requirements related thereto.  If Participant fails to comply with
his or her obligations in connection with the applicable withholding or other
mandatory tax, the Company may refuse to deliver any shares of Common Stock
pursuant to this Award.  Such shares shall be valued at their Fair Market Value
as of the date on which the amount of tax to be withheld is determined. 
Fractional share amounts shall be settled in cash.  In lieu of such withholding,
the Participant may elect, and the Company may require as a condition of
delivery, that the Participant remit to the Company an amount in cash sufficient
in the opinion of the Company to satisfy all or any portion of such tax
withholding requirements.

 

10.          Nature of Payments.  The grant of this Award is in consideration of
services to be performed by the Participant for the Company and constitutes a
special incentive payment.  The Award does not constitute salary, wages, regular
compensation or contractual compensation for the year of grant or any subsequent
year.  The parties agree that the Award is not to be included in or taken into
account in computing the amount of salary or compensation of the Participant for
the purposes of determining (1) any pension, retirement, profit-sharing, bonus,
life insurance or other benefits under any pension, retirement, profit-sharing,
bonus, life insurance or other benefit plan of the Company, (2) any severance or
other amounts payable under any other agreement between the Company and the
Participant, or (3) any other employment related rights or benefits under law or
any plan, program or agreement. No claim or entitlement to compensation or
damages shall arise from forfeiture of this Award resulting from termination of
employment.  For purposes of clarity, the Participant’s right to vest in the
Award terminates upon the date upon which he or she no longer actively provides
services to the Company, except as expressly provided herein, and does not
continue during any notice or severance period.  The Company is not responsible
for any changes in the value of this Award due to foreign exchange rate
fluctuations.

 

11.          Administration.  By accepting the grant of this Award, the
Participant agrees that no member of the Committee shall be liable for any
action or determination made in good faith with respect to the Equity Plan or
any award thereunder or the Grant Certificate.  Any action taken or decision
made by the Company, the Board or the Committee or its delegates arising out of
or in connection with the construction, administration, interpretation or effect
of the Award or the Grant Certificate shall lie within its sole and absolute
discretion, shall not require the Participant’s consent and shall be final,
conclusive and binding upon the Participant and all persons claiming under or
through the Participant.  Any certifications by the Committee pursuant to the
Award shall be determined in writing and may be in any form determined by the
Committee (including as part of applicable meeting minutes).  By accepting this
Award, the Participant and each person claiming under or through the Participant
shall be conclusively deemed to have indicated acceptance and ratification of,
and consent to, any action taken or decision made under the Award or the Grant
Certificate by the Company, the Board or the Committee or its delegates.

 

12.          Notices.  Any notice to be given to the Company hereunder shall be
in writing and shall be addressed to the Corporate Secretary, Kate Spade &
Company, 5901 Westside Avenue, North Bergen, NJ 07047, or at such other address
as the Company may hereafter designate to the Participant by notice as provided
in this Section 12.  Any notice to be given to the Participant hereunder shall
be addressed to the Participant’s home address of record, or at such other
address as the Participant may hereafter designate to the Company by notice as
provided herein.  A notice shall be deemed to have been duly given when
personally delivered or mailed by registered or certified mail to the party
entitled to receive it.

 

6

--------------------------------------------------------------------------------


 

13.          Right of Discharge Preserved.  The grant of the Award and the terms
set forth in the Grant Certificate shall not confer upon the Participant the
right to continue in the employ or other service of the Company, and shall not
affect any right which the Company may have to terminate such employment or
service.

 

14.          Successors and Assigns.  The terms of the Grant Certificate shall
be binding upon and inure to the benefit of the Company and the successors and
assigns of the Company.  Except as otherwise determined by the Committee in its
sole discretion, the Participant’s rights and interests under the Award and the
Grant Certificate may not be sold, assigned, transferred, or otherwise disposed
of, or made subject to any encumbrance, pledge, hypothecation or charge of any
nature.  If the Participant (or those claiming under or through the Participant)
attempts to violate this Section 14, such attempted violation shall be null and
void and without effect, and the Company’s obligation to make any payment to the
Participant (or those claiming under or through the Participant) hereunder shall
terminate.

 

15.          No Right to Future Awards.  The Award is a discretionary award. 
Neither the Grant Certificate or the Equity Plan, nor the grant of the Award
confers on the Participant any right or entitlement to receive another award
under the Equity Plan or any other plan at any time in the future or with
respect to any future period.

 

16.          Governing Law.  The Award and the Grant Certificate shall be
interpreted, construed and administered in accordance with the laws of the State
of Delaware.

 

17.          Entire Agreement.  The Grant Certificate and the Equity Plan
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof.  They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the Award.  By accepting the Award, the Participant shall be deemed to
accept all of the terms and conditions of the Grant Certificate and the Equity
Plan.

 

18.          Amendments.  Notwithstanding any provision set forth in the Grant
Certificate or the Equity Plan and subject to all applicable laws, rules and
regulations, the Committee shall have the power to:  (1) alter or amend the
terms and conditions of the Award in any manner consistent with the provisions
of Section 3.1 of the Equity Plan; (2) without the Participant’s consent, alter
or amend the terms and conditions of the Award in any manner that the Committee
considers necessary or advisable, in its sole discretion, to comply with, or
take into account changes in, or interpretations or rescissions of, applicable
tax laws, securities laws, employment laws, accounting rules or standards and
other applicable laws, rules, regulations, guidance, ruling, judicial decision
or legal requirement; (3) ensure that the Awards are not subject to federal,
state, local or foreign taxes prior to settlement or payment, as applicable; or
(4) without the Participant’s consent, waive any terms and conditions that
operate in favor of the Company.  Any alteration or amendment of the terms of
the Awards by the Committee shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person.  The Committee shall give notice to the
Participant of any such alteration or amendment as promptly as practicable after
the adoption thereof.

 

19.          Transferability.  Before the issuance of shares of Common Stock in
settlement of this Award, the Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by the Participant’s creditors or by the
Participant’s beneficiary, except (1) transfer by will or by the laws of descent
and distribution or (2) transfer by written designation of a beneficiary, in a
form acceptable to the Company, with such designation taking effect upon the
Participant’s death.  All rights with respect to this Award shall be exercisable
during the Participant’s lifetime only by the Participant or the Participant’s
guardian or legal representative.

 

7

--------------------------------------------------------------------------------


 

20.          Clawback Policy; Right of Recapture.

 

(a)           Notwithstanding anything to the contrary in this Grant
Certificate, all Performance Shares or shares of Common Stock issued in
settlement of this Award shall be subject to any clawback policy adopted by the
Company from time to time (including, but not limited to, any policy adopted in
accordance with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law), regardless of whether the policy is adopted after the
date on which the Performance Shares are granted, vest, or are settled by the
issuance of shares of Common Stock.

 

(b)           Notwithstanding anything to the contrary in this Grant
Certificate, all Performance Shares payable or shares of Common Stock issued in
settlement of this Award shall be subject to the right of recapture as set forth
in Section 2.11 of the Equity Plan.

 

21.          Securities Law Compliance.  Notwithstanding anything to the
contrary contained herein, no shares of Common Stock shall be issued to the
Participant upon vesting of this Award unless the Common Stock is then
registered under the Securities Act of 1933 or, if such Common Stock is not then
so registered, the Company has determined that such vesting and issuance would
be exempt from the registration requirements of the Securities Act.  By
accepting this Award, the Participant agrees not to sell any of the shares of
Common Stock received under this Award at a time when applicable laws or Company
policies prohibit a sale.

 

22.          Section 409A.

 

(a)           This Award is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder (the “Code”) so as not to be subject to
taxes, interest or penalties under Section 409A of the Code.  This Grant
Certificate shall be interpreted and administered to give effect to such
intention and understanding and to avoid the imposition on the Participant of
any tax, interest or penalty under Section 409A of the Code in respect of the
Award.

 

(b)           Notwithstanding anything else herein to the contrary, any payment
scheduled to be made to the Participant after the Participant’s separation from
service shall not be made until the date six months after the date of the
Participant’s separation from service to the extent necessary to comply with
Section 409A(a)(B)(i) and applicable Treasury Regulations.  Following any such
six-month delay, all such delayed payments shall be paid in a single lump sum on
the date six months after the Participant’s separation from service.  For
purposes of the Award, “separation from service” with the Company means a
separation from service as defined in Section 409A of the Code determined using
the default provisions set forth in Treasury Regulation §1.409A-1(h) or any
successor regulation thereto.  The provisions of this paragraph shall only apply
if, and to the extent, required to avoid the imputation of any tax, penalty or
interest pursuant to Section 409A of the Code.

 

(c)           If any provision of the Grant Certificate or the Equity Plan
would, in the reasonable, good faith judgment of the Committee, result or likely
result in the imposition on the Participant, a beneficiary or any other person
of any additional tax, accelerated taxation, interest or penalties under
Section 409A of the Code, the Company may modify the terms of the Grant
Certificate, or may take any other such action, without the Participant’s
consent, a beneficiary or such other person, in the manner that the Company may
reasonably and in good faith determine to be necessary or advisable to avoid the
imposition of such additional tax, accelerated taxation, interest, or penalties
or otherwise comply with Section 409A of the Code.  This Section 22 does not
create an obligation on the part of the Company to modify the Grant Certificate
and does not guarantee that the Award shall not be subject to additional taxes,
accelerated taxation, interest or penalties under Section 409A of the Code.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

 

KATE SPADE & COMPANY

 

By the Compensation Committee

 

of the Board of Directors:

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signature

 

 

 

 

 

 

 

Name:

[Name]

 

 

 

 

 

 

 

 

Consented and Agreed to:

 

 

 

 

 

 

 

 

 

 

 

[by physical signature]

 

9

--------------------------------------------------------------------------------
